DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JAMES BEEKMAN,
                             Appellant,

                                    v.

                        ONEWEST BANK, FSB,
                             Appellee.

                              No. 4D21-2688

                               [May 5, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No. 50-2020-CA-
011129-XXXX-MB.

  James Beekman, West Palm Beach, pro se.

    Lauren G. Raines of Bradley Arant Boult Cummings LLP, Tampa,
for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.